IN THE       COURT      OF    APPEALS
                        FOR THE TWELFTH DISTRICT OF TEXAS
                                             AT    TYLER




                                     No. 12-14-00016-Cjp;:
                                                                      12th Court of Appealss District


                                       JUAN       ENRIQUEZ,             1


                                                                        1     rA'K r ^f LT^       A
                                                   Appellant,
                                                                        i



                                                   v.
                                                                      CATHY 3. LU3K, qLEil[K
                                          RICK     THALER,
                                                   Appellees




        APPELLANT'S      MOTION       FOR    COURT      TO    TAKE   JUDICIAL     NOTICE         OF
     SAVINGS    CLAUSE    OF    SECTION       15.019,         TEX.CIV.PRAC.       &   REM.       CODE



TO   THE    HONORABLE    JUDGES      OF     SAID    COURT:


        Juan Enriquez,         Appellant,          pursuant to the Texas Rules of

Civil      Procedure    and    the    Texas    Rules         of   Evidence,    moves       the

Court to take judicial notice of the Savings Clause of Section

15.019,      Tex.Civ.Prac.       & Rem.       Code,      averring as grounds the

following:

                                                   I.


        The dispositive issue in this appeal is whether the

district court of Travis County had authority to transfer this
                                                                                      J



lawsuit,      which raises an on-going tort of racial

discrimination and segregation commencing in 1972 when Plaintiff

was placed in prison,            to Anderson County where Plaintiff is

currently housed.             The district court relied, on Section

15.019,     Tex.Civ.Prac.        & Rem.       Code to transfer venue.                     However,

Section 15.019, supra, has a Savings Clause which limits the
application of the statute to claims which accrued after its

enactment    in   1995:


     This Act applies only to a cause of action that accrues
     on or after the effective date of this action.                        An action
     that    accrued      before   the   effective   date   of    this   act   is
     governed by the law applicable to the action as it existed
     immediately before the effective date of this Act and
     that law is continued in effect for that purpose.

Section 10(a)       of Section 15.019,        Tex.Civ.Prac.       & Rem.   Code.

                                            II.


     In their Appellees'           Brief,    Defendants argued:

     Here,    the    lower court     below was    correct    it    is
     reasoning and judgment when it found that                    'the
     legislature intended that any litigation brought
     by an inmate will be brought in the county in which
     the facility is located.

Brief for Appellees at         21-22.

     The Appellant has the right to address the argument raised

by Appellees.       The Appellees'       statement is false on its face.

The legislature limited litigation to claims that accrued after

the 1995 effective date of Section 15.019, supra.                       Appellant's
Reply Brief addressed this issue.

                                          III.


     This Court, since Appellant filed his Reply Brief, struck
the Appendix to Appellees' Brief, which was the Reporter's
Record of the hearing of Defendants'              motion to transfer venue.

The Court also overuled Appellant's motion to make the transfer

venue hearing a part of the record on appeal.                    The result is that

this appeal is proceeding without an essential part of the
record, which the State, via, its hearing judge, the travis
county district clerk, and the reporter of the hearing withheld
from the record.       This puts this appeal at risk.               There is simply
 no justifiable reason for this Court to allow an appeal to
 proceed without an essential part of the record, not when the

 Plaintiff brought his problems in obtaining the record from
 Travis County.

                                    IV.


      Paragraph 9 of the Complaint in this action reflects that
 "Defendants' predecessors in the 1970s operated racially
segregated prisons in violation of the state and federal

constitutions."       That is over 20 years before 1995 when the
inmate transfer statute was enacted.       The claim is not subject
to dispute in venue transfer proceedings.
     Appellees' Brief acknowledges Plaintiff's claim:

     Appellant alleges that Appellees have maintained and
     operated a racially segregated and racially
     discriminatory prison system which discriminates
     against Hispanics by denying them equal education
     opportunities and rehabilitative programs, housing
     them in segregated facilities, assigning jobs on
     the basis of race and color, denying the equal medical
     and dental treatment and disciplining them with harsher
     punishments.

Appellees'   Brief,   at 4.

     The Appellees also recognize that "Appellant further
claims that Appellees have a policy in place regarding the
supervision of their units that denies equal treatment and
servises to Hispanics that are 'provided routinely to Anglo
inmates.'    Appellees' Brief, at 4.

                                   V.


     The transfer order in this case is a nullity.      The Travis
County district court did not have a jurisdictional base on which
to    base    its    venue    transfer   order.

        WHEREFORE,          PREMISES CONSIDERED,         Appellant requests the

Court to take judicial notice of the controlling law in this

appeal,       namely,       Section 10(a) of Section 15.015,         Tex.Civ.Prac.

&    Rem.    Code.



                                             Respectfully submitted,




                                                  m    Enriquez^
                                                  '122
                                             TDCJ-Michael
                                             2664 FM 2054            ^
                                             Tennessee Colony,       TX 75886

                                 Certificate      of   Service

     I, Juan Enriquez, certify taht a correct copy of the
foregoing motion was served by placing same in the United
States mail, postage prepaid, on June 2, 2015, addressed to
Briana Webb, Assistant Attorney General, P. 0. Box 12548,
Capitol Station,             Austin,   TX 78711.




                            Mailbox Rule Filing Verification

     I, Juan Enriquez, declare under penalty of perjury, that
the foregoing motion was filed on June 2, 2015, by placing same
in the Institutional Mail System, first class mail, postage
prepaid, addressed to Clerk, Twelfth Court of Appeals,
1257 West Front Street, Suit 354, Tyler, TX 75702.  Executed
on June      2,     2015.


                                                   ^l^O
                                                   n Enriquez